                Case 5:21-cv-01727-EJD Document 37-2 Filed 03/25/21 Page 1 of 8


     Caution
As of: March 25, 2021 11:09 PM Z


                                     Flex-Plan Servs. v. Evolution1, Inc.
                              United States District Court for the Western District of Washington
                                   December 31, 2013, Decided; December 31, 2013, Filed
                                                   CASE NO. C13-1986-JCC

Reporter
2013 U.S. Dist. LEXIS 201868 *; 2013 WL 12092543
                                                                injunction (Dkt. No. 17), the response of Plaintiff and
                                                                Counterclaim-Defendant Flex-Plan Services, Inc. (Dkt. No.
FLEX-PLAN SERVICES, INC, Plaintiff, v. EVOLUTION1,
                                                                22), and Evolution1's reply (Dkt. No. 38.) Having considered
INC., Defendant.
                                                                the parties' briefing and the relevant record, the Court finds
                                                                oral argument unnecessary and hereby GRANTS the motion
                                                                for the reasons explained herein.

Counsel: [*1] For Flex-Plan Services Inc, a Washington
corporation, Plaintiff, Counter Defendant: William A Kinsel,
                                                                I. BACKGROUND1
LEAD ATTORNEY, KINSEL LAW OFFICES, Seattle, Wa.


For Evolution1, Inc., a Delaware corporation, Defendant,        A. Flex-Plan and Evolution1's Relationship [*2]
Counter Claimant: Francis H Morrison, III, John M Tanski,
LEAD ATTORNEYS, PRO HAC VICE, AXINN, VELTROP                    The instant matter is a contract dispute with ramifications
& HARKRIDER LLP, Hartford, CT USA; Brian William                slated to take effect on January 1, 2014. Plaintiff Flex-Plan
Esler, MILLER NASH (SEA), Seattle, WA USA.                      Services, Inc. ("Flex-Plan") provides benefits administration
                                                                services for employers who provide health and other benefits
                                                                to their employees. Plaintiff's services include administration
For Alegeus Technologies, Interested Party: Russell Beck,       of tax-advantaged account plans such as Flexible Spending
Stephen D Riden, LEAD ATTORNEYS, PRO HAC VICE,                  Accounts ("FSA's"), Health Reimbursement Arrangements
BECK REED RIDEN LLP, Boston, MA USA; Clifford                   ("HRA's"), transit plans, and Health Savings Accounts
Freed, FRANK FREED SUBIT & THOMAS, Seattle, WA                  ("HSA's"). (Dkt. No. 1 at ¶ 5.) According to Flex-Plan, it
USA.                                                            provides eligibility and payroll deduction updates, compliance
                                                                support, claims management, and payments and account
                                                                maintenance and tracking to its clients. (Id.)

Judges: HONORABLE JOHN C. COUGHENOUR,                           Flex-Plan, as the third-party administrator, contracts with
UNITED STATES DISTRICT JUDGE.                                   other companies to provide the software and services that it
                                                                uses to perform its own administration responsibilities. Since
                                                                the early 2000's, Flex-Plan and Defendant Evolution12 have
                                                                worked together. Evolution1 provides Flex-Plan with
Opinion by: John C. Coughenour

                                                                1 For  purposes of this motion for a preliminary injunction, "[t]he
                                                                district court is not required to make any binding findings of fact; it
Opinion                                                         need only find probabilities that the necessary facts can be proved."
                                                                Sierra On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1423
                                                                (9th Cir. 1984). Accordingly, the facts discussed herein are those the
ORDER GRANTING PRELIMINARY INJUNCTION                           Court finds could probably be proven at trial.
                                                                2 Theparties' contractual relationship began when Evolution1 was
This matter comes before the Court on Defendant and
Counterclaim-Plaintiff Evolution1's motion for a preliminary    "Evolution Health." Following a merger with Lighthouse1,
                                                                Evolution1 was created and continued to work with Flex-Plan.
                Case 5:21-cv-01727-EJD Document 37-2 Filed 03/25/21 Page 2 of 8
                                                                                                                          Page 2 of 8
                                              2013 U.S. Dist. LEXIS 201868, *2

software platforms and other products, such as its "Benny          concerns. (Id.) Evolution1 also explained that there were HSA
Card" and "Benny Central debit card administration                 solutions that did not involve the beta module. (Id.) In
platform." These products allow plan participants to use the       response, Flex-Plan listed a few of the issues but declined to
"Benny" debit card to directly spend their [*3] qualified          allow Evolution1 to address them. Instead, Flex-Plan's
funds rather than spending the money upfront and submitting        executives explained that they were frustrated, that their
a claim for reimbursement. (Dkt. No. 18 at ¶¶ 9-15.)               issues had gone unaddressed, and that the contract would be
                                                                   terminated effective December 31, 2013. (Dkt. No. 18-3.)
In 2012, Flex-Plan needed a new solution to provide HSA            Flex-Plan again requested that Evolution1 "waive the
administration services to certain clients. Flex-Plan worked       termination fees." (Id.) Evolution1 again offered to meet in
with Evolution1 to come up with a software solution and            person, and Flex-Plan declined. (Id.) As of August 14, 2013,
renewed its agreement to use Evolution1 as its exclusive           the day Flex-Plan's executives responded to Evolution1's offer
services provider until December 31, 2014. (See Dkt. No. 18-       to again send a team to Seattle, Flex-Plan confirmed to
1.) Flex-Plan's new HSA offering required that a limited           Evolution1 that the parties "need[ed] to part ways." (Id.)
number of client-employees be able to access funds in              Following this discussion, the parties did meet in person once
multiple accounts—for example, their HSA and FSA                   more, but Flex-Plan never relented, instead making clear that
accounts. (See id. at ¶ 36-40.) Rather than requiring two          it would terminate the contract.
Benny Cards for these customers, Flex-Plan wanted to
continue offering a single card that could be used to access       While Flex-Plan was in communication with Evolution1
both accounts. (Id.) The parties agreed that this functionality    during August and September, 2013, it had [*6] in reality
would be provided through a beta software module that              negotiated and ultimately inked a deal with another software
"allowed Flex-Plan's two platforms to "talk' to each other."       provider for a solution that would go "live" on January 1,
(Id. at ¶ 41.) Evolution1 notes, and Plaintiff does not dispute,   2014.3 Beginning in May 2013, Flex-Plan had been in
that the "beta software module" with which Flex-Plan now           communication with another provider about pricing for a
takes issue is only relevant to 49 out of Flex-Plan's 58,000       solution to replace Evolution1's software and services. Flex-
Benny Card users. On October 1, 2012, Flex-Plan went "live"        Plan negotiated a lower price than it was paying Evolution1.
with its new HSA administration strategy, [*4] which               The new provider also offered financial incentives to earn
included the beta module. (Id. at ¶ 43.) According to Plaintiff,   Flex-Plan's business, including a cash bonus, free issuance of
this beta software module—and Evolution1's accompanying            the new debit cards, free set-up, and free processing for six
service—were unsatisfactory.                                       months. As the negotiations continued in August 2013, Flex-
                                                                   Plan and the third-party's representatives grappled with the
The parties' relationship began to deteriorate in mid-2013.        need for Flex-Plan to end its exclusive contract with
Executives from Flex-Plan and Evolution1 met in St. Louis on       Evolution1. The new provider offered to absorb any
July 31 and August 1, 2013, at which point Flex-Plan               termination fees that resulted from early termination of the
expressed concern about the functionality of the beta software     Flex-Plan/Evolution1 agreement. Flex-Plan accepted the new
module. (Id. at ¶ 45.) The following week, on August 9, 2013,      provider's offer. While Flex-Plan agreed to use a new
Flex-Plan executives contacted Evolution1 to request that          company's software and services, it remained in
they be allowed to terminate the current contract one year         communication with Evolution1 (without disclosing that it
early—as of December 31, 2013—without paying a                     had entered into another contract), expressing its desire to
termination fee. (Dkt. No. 18-2.) In that e-mail, Flex-Plan did    terminate the parties' agreement without paying the
not claim that Evolution1 was in breach of the contract.           contractual termination fee. Flex-Plan [*7] never provided
Instead, its executives acknowledged that Flex-Plan agreed to      formal notice of Evolution1's alleged breaches and never
implement the "EV1 HSA platform for proprietary software           provided Evolution1 the formal opportunity to cure any such
as beta testers[,]" and "understood that we were one of two        breaches. Evolution1 declined to let Flex-Plan out of the
TPAs to implement the software, and that there might be            contract for the amount offered, reasoning that it was not
some hiccups." (Id.) Flex-Plan then explained that there were      required to do so under the contract. Instead, Evolution1
indeed "hiccups" and that they needed to terminate the             insisted that it remain Flex-Plan's exclusive provider or that
contract because the functionality of the beta module was not      Flex-Plan buy out the contract for $900,000.
working for the company from a financial standpoint. [*5]
(Id.)

Evolution1 requested more information about the bugs that          3 Forpurposes of this Order, the Court declines to provide details that
Flex-Plan was referencing, offering for the second time to         the parties have filed under seal. The third-party's name is
dispatch a team of experts to Seattle to address Flex-Plan's       accordingly omitted. However, the Court has considered the
                                                                   evidence provided with Evolution1's reply brief.
                Case 5:21-cv-01727-EJD Document 37-2 Filed 03/25/21 Page 3 of 8
                                                                                                                     Page 3 of 8
                                             2013 U.S. Dist. LEXIS 201868, *7

                                                                       PARTIES, IN NO EVENT SHALL THE PARTIES OR
B. The Contractual Provisions at Issue                                 ANY MEMBER THEREOF BE LIABLE FOR ANY
                                                                       SPECIAL,    CONSEQUENTIAL,    INCIDENTAL,
Before turning to the specific allegations of breach, the Court        EXEMPLARY, PUNITIVE OR OTHER INDIRECT
reviews the contractual provisions at issue. The parties'              DAMAGES, FOR LOSS OF PROFITS, LOSS OF USE
current agreement is titled "Evolution1 Services Agreement"            OR LOSS OF DATA, HOWSOEVER CAUSED OR
and became effective on July 23, 2012. (Dkt. No. 18-1.) Flex-          ARISING AND REGARDLESS OF LEGAL THEORY
Plan agreed that "Evolution1 will be its exclusive [HSA]               OR FORESEEABILITY.
administrative system provider, as well as its exclusive
Card/services provider for [FSA's] both health and dependent      (Id. at ¶ 10) (emphasis in original). While the agreement
care, [HRA's] and [HSA's]." (Id. at ¶ 19.9.) The agreement        limits the parties' ability to obtain certain types of damages, it
states that it continues through December 31, 2014, unless        preserves their ability to obtain injunctive relief. Paragraph 17
terminated in accordance with its provisions. (Id. at ¶ 4.1.)     provides:
The agreement also provides that if one party commits a
material breach, the other "may, at its option, terminate this         The parties understand and agree that a material breach
Agreement with written notice of [*8] its intent to terminate,         of this Agreement by [Flex-Plan], including
which notice shall describe the basis for such termination and         without [*10] limitation a breach by [Flex-Plan] of
specify a date thirty (30) days or longer after the date of the        Sections 3, 11, and 12, would be damaging to the non-
notice by which the breach must be cured or, if not cured, on          breaching Party and that the non-breaching Party may
which termination shall be effective." (Id. at ¶ 4.2.1.)               not have an adequate remedy at law to prevent the harm
                                                                       caused by such material breach. Each Party agrees,
Another provision establishes certain remedies available to            therefore, that the non-breaching Party shall be entitled
Evolution1 in the event that Flex-Plan breaches the                    to injunctive or other equitable relief from any court of
agreement. Paragraph 4.2.5 provides in relevant part:                  competent jurisdiction, without any further showing of
     [Flex-Plan] acknowledges that Evolution1 will make a              irreparable harm, preventing the breaching Party from
     significant upfront investment in adapting the                    any further material breach.[].
     Application and the Services to meet the needs of [Flex-
     Plan], which investment will only be recouped over the            (Id. at ¶ 17) (emphasis added).
     course of the full Term. Accordingly, in the event that
                                                                  Next, the agreement establishes the parties' mutual
     this Agreement is terminated prior to the end of the Term
                                                                  responsibilities. As relevant to the instant dispute, Exhibit D
     due to an Event of Default attributable to Subscriber
                                                                  specifies Evolution1's service level responsibilities with
     [Flex-Plan], Subscriber [Flex-Plan] shall pay a fee for
                                                                  regard to "Application Availability" and "Application
     termination ("Termination Fee")[.]
                                                                  Response Time." (Id., Ex. D.) Paragraph 5 provides that
(Id. at ¶ 4.2.5.) Beyond this specified termination fee           "Application Availability will be 24 hours per day, 365 days
available to Evolution1, which Flex-Plan specifically             per year (366 for leap years) at levels at or above 99.0% of the
requested that Evolution1 waive when it first asked to            time as measured monthly, except during the [scheduled
terminate the contract in August 2013, the agreement              maintenance windows]." (Id. at ¶ 5.) When the application
establishes the general relief available to either party if the   availability falls below 99.0% for a given month, paragraph 6
other commits [*9] a material breach. In addition to the          provides for specific penalties: "For each full 1.0% of
option to terminate (see id. at ¶ 4.2.1), the non-breaching       Application Availability below 99.0%, [*11] the Service
party may recover damages as limited under the "limitation of     Level Penalty shall be equal to 10% of that month's
liability" provision and equitable relief otherwise available.    Subscription fees." (Id. at ¶ 6.) The Service Level Agreement
The "limitation of liability" paragraph provides:                 also defines "Application Response Time" as "the time
      THE TOTAL CUMULATIVE LIABILITY OF                           between when a Subscriber's administrator user submits
      EVOLUTION1 OR [FLEX-PLAN] . . . FOR COSTS,                  information to the Application and a response is provided[.]"
      LOSSES, OR DAMAGES FROM ALL CLAIMS,                         (Id. at ¶ 7.) If the Application Response Time exceeds 1.0
      ACTIONS OR SUITS HOWSOEVER CAUSED OR                        second for more than twenty (20%) percent of user
      ARISING OUT OF OR IN CONNECTION WITH THIS                   transactions under normal conditions, "Evolution1 will work
      AGREEMENT SHALL BE LIMITED TO DIRECT                        with [Flex-Plan] to identify the primary cause(s) of degraded
      DAMAGES AND SHALL NOT EXCEED THE                            performance. If it is determined that the cause of the
      GREATER OF: [CERTAIN SPECIFIED AMOUNTS].                    Application Response Time performance degradation is
      EXCEPT IN CASES OF CLAIMS BY THIRD                          within the Application, Evolution1 will make improvements
                 Case 5:21-cv-01727-EJD Document 37-2 Filed 03/25/21 Page 4 of 8
                                                                                                                        Page 4 of 8
                                             2013 U.S. Dist. LEXIS 201868, *11

to the Application within five (5) days to meet this               clearly erroneous reading of the contract and that Flex-Plan
performance level." (Id.) Notably, the agreement does not          has itself breached the parties' agreement by (i) not providing
provide a mandatory "five-day fix" for all service issues as it    the requisite notice and opportunity to cure before terminating
does in the Application Response Time clause; for non-             the contract and by (ii) committing anticipatory breach by
Application Response Time issues and non-"severity level           terminating the contract. (Dkt. Nos. 16, 17.) In its
one" problems, the agreement provides that Evolution1 will         counterclaim, Evolution1 seeks [*14] money damages and
respond to Flex-Plan's inquiry "within one (1) Business            specific performance for Flex-Plan's alleged breach and
Day[,]" and if a problem exists, a "plan and expected              anticipatory breach of the parties' exclusive contract.4 (Dkt.
resolution time will be provided in five (5) business [*12]        No. 16.)
days." (Id. at ¶ 8.4.)
                                                                   Faced with the fact that Flex-Plan plans to terminate the
Finally, the agreement provides an express warranty                contract as of December 31, 2013 and begin providing its
disclaimer. (Dkt. No. 18-1 at ¶ 9.) Evolution1 agreed to           services through another software provider on January 1,
"perform its obligations . . . in a good and workmanlike           2014—which necessarily required Flex-Plan to work with the
manner and shall use its commercially reasonable efforts to        other service provider while still bound by the current
ensure that the Application and Services provided hereunder        Evolution1 agreement—Evolution1 moved for a preliminary
are provided substantially in compliance with the terms of         injunction to maintain the status quo while the parties resolve
[the Service Level Agreement discussed above]." (Id. at ¶          Flex-Plan's entitlement to terminate the contract. Evolution1
9.1.) The agreement further provides that the Service Level        argues that it is likely to prevail on the merits given Flex-
Agreement "shall contain the sole and exclusive list of            Plan's misreading of the contract and Flex-Plan's own breach;
obligations of Evolution1 with regard to any support,              that it will be irreparably harmed because it will lose revenue
maintenance, enhancements or upgrades to be provided to            from collecting "interchange fees" and it cannot recover these
[Flex-Plan]." (Id. at ¶ 9.3.) The agreement provides the           lost fees from Flex-Plan under the contract's limitation of
following disclaimer:                                              liability provision; and that the balance of the equities and the
     Evolution1 specifically does not warrant that the             public interest both favor a preliminary injunction. Upon
     Application or Services will meet all of [Flex-Plan]'s        review, the Court agrees.
     requirements that the Application or Services will be
     uninterrupted or error-free, that patches or workarounds
     will be provided, or that errors will be corrected in         II. DISCUSSION
     Application updates, or that the Application will operate
     without error after testing. [].

     (Id. at ¶ 9.2.)                                               A. Legal Standard

                                                                   "A preliminary injunction is an extraordinary remedy never
C. The Alleged Breaches                                            awarded as of right." Winter v. NRDC, Inc., 555 U.S. 7, 24,
                                                                   129 S. Ct. 365, 172 L. Ed. 2d 249 (2008). The basic
When Evolution1 refused to allow Flex-Plan to terminate the
                                                                   function [*15] of a preliminary injunction is to "preserv[e]
contract early, [*13] Flex-Plan filed this lawsuit on
                                                                   the status quo until trial," and "prevent[] the irreparable loss
November 1, 2013. (Dkt. No. 1.) Flex-Plan seeks a
                                                                   of rights before judgment." Textile Unlimited, Inc., v. A.BMH
declaration that it is entitled to terminate the agreement
                                                                   Co., Inc., 240 F.3d 781, 786 (9th Cir. 2001) The moving party
effective December 31, 2013. (Id.) Along with the complaint,
                                                                   seeking a preliminary injunction must establish that he is "[1]
Flex-Plan provided the first official "notice" that it was
                                                                   likely to succeed on the merits, [2] that he is likely to suffer
terminating the contract due to Evolution's breach of the
                                                                   irreparable harm in the absence of preliminary relief, [3] that
parties' service agreement. (Dkt. Nos. 18 at ¶ 77; 18-5.) In its
complaint, Flex-Plan alleges breaches that can be categorized
as (1) breaches of Evolution1's contractual obligation to
resolve any "Application Response Time" issues within five         4 Evolution1  also argues in its Reply brief—which it filed with the
(5) business days; and (2) Evolution1's alleged failure to         benefit of newly obtained discovery—that Flex-Plan breached its
provide fully functional services, which it suggests constitute    exclusivity obligations by signing with the third-party service
a breach of the "Application Availability" provision. (See Dkt.    provider and marketing that company's services while it was still
No. 1 at 2-9.) Defendant filed an Answer and Counterclaim in       under contract with Evolution1. The Court considers this contention
which it asserts that Flex-Plan's allegations are based on a       as well in determining whether Evolution1 is likely to succeed on the
                                                                   merits.
                 Case 5:21-cv-01727-EJD Document 37-2 Filed 03/25/21 Page 5 of 8
                                                                                                                              Page 5 of 8
                                                 2013 U.S. Dist. LEXIS 201868, *15

the balance of the equities tips in his favor, and [4] that an           January 1, 2014. Thus, [*17] if Evolution1 has not committed
injunction is in the public interest." Winter, 555 U.S. at 20;           a breach entitling Flex-Plan to walk away from the contract,
Fox Broadcasting Co., Inc. v. Dish Network, LLC, 723 F.3d                then Flex-Plan itself has breached the agreement. The Court
1067, 1072-73 (9th Cir. 2013). The Ninth Circuit has also                also analyzes whether Evolution1 will likely prevail on its
articulated an alternate formulation of the Winter test, under           claims that Flex-Plan has breached the agreement by entering
which "'serious questions going to the merits' and a balance of          into an agreement with another software provider before the
hardships that tips sharply towards the plaintiff can support            term of this agreement was complete and for failing to
the issuance of a preliminary injunction, so long as the                 provide notice and an opportunity to cure before terminating
plaintiff also shows that there is a likelihood of irreparable           the agreement.
injury and that the injunction is in the public interest. Farris v.
Seabrook, 677 F.3d 858, 864 (9th Cir. 2012) (quoting                     Flex-Plan's claims for breach, as discussed above, are based
Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135           on two Evolution1 obligations under the agreement. The first
(9th Cir. 2011)). The Court addresses each requirement in                is Evolution1's duty to resolve any "Application Response
turn.                                                                    Time" issues within five (5) days. "Application Response
                                                                         Time" is defined based on how quickly the software responds
                                                                         to user commands: "the time between when a [Flex-Plan]
B. Likelihood of Success on the Merits                                   administrator user submits information to the Application and
                                                                         a response is provided." (Dkt. No. 181, Ex. D, at ¶ 7.) The
In Washington,5 the essential elements of an action for breach           contract requires that if the Application Response Time
of contract are: (1) a valid contract between the parties; (2)           exceeds 1.0 second for more than twenty (20%) percent of
breach; and (3) resulting damage. Lehrer v. State Dept. of               user transactions under normal conditions, and the delayed
Social and Health Servs., 101 Wn. App. 509, 5 P.3d 722, 727              performance is due to an error in the Application, Evolution1
(Wash. App. 2000). Additionally, anticipatory breach occurs              will resolve the problem within [*18] five days. According to
when "one of the parties to a bilateral contract either [*16]            Flex-Plan, Evolution1 breached this obligation on eleven
expressly or impliedly repudiates the contract prior to the time         occasions when issues went unresolved for more than five
of performance." Wallace Real Estate Inv., Inc. v. Groves,               days. (Dkt. No. 1 at ¶ 23.) It further states that "[a]ny single
881 P.2d 1010, 1019, 124 Wn.2d 881 (1994). An anticipatory               failure to comply with [the] mandatory 5 business day
breach cannot be "implied from doubtful and indefinite                   requirement is a material breach" (Id. at ¶ 21.)
statements that performance may or may not take place," but
must be a "positive statement or action by the promisor                  Flex-Plan's allegations are based on a dubious reading of the
indicating distinctly and unequivocally that he either will not          contract. As Defendant points out, none of the support
or cannot substantially perform any of his contractual                   requests that Flex-Plan relies upon involved "application
obligations." Id.                                                        response time" issues, and Plaintiff does not contend that they
                                                                         do. (See Dkt. No. 22 at 8-11.) Those events would instead be
Here, Evolution1 is likely to succeed in proving that it has not         governed by the contract provision requiring Evolution1 to
breached the Services Agreement, that Flex-Plan's early                  respond to non-Application Response Time service requests
termination constitutes an anticipatory breach of the parties'           "within one (1) Business Day[,]" and if a problem exists, to
contract, and that Flex-Plan breached the agreement by failing           provide a "plan and expected resolution time [] in five (5)
to provide notice and an opportunity to cure before                      business days." (Id. at ¶ 8.4.) Importantly, this provision does
terminating the agreement and obtaining a new software                   not require that Evolution1 "resolve" any issue within five
provider. There is no dispute that Flex-Plan and Evolution1              business days. Flex-Plan does not allege a breach of this
had a valid contract and that Flex-Plan has clearly stated its           provision and does not otherwise dispute that its eleven
intention to stop performing under the agreement after                   examples of Evolution1's breaching conduct do not involve
December 31, 2013. There is also no dispute that Flex-Plan               Application Response Time issues. Because Flex-Plan has
has entered into an agreement with another services provider             not [*19] pointed to any conduct that would support its claim
and undertaken steps to implement that provider's software               for breach of the "Application Response Time" provision, the
and debit card solution so that the system may go "live" on              Court finds that Evolution1 is likely to prevail in defending
                                                                         against this claim.6


5 Because   both parties cite Washington law in the course of their      6 Evolution1 also points out that in 2013, Evolution1 resolved "74%
briefing but fail to address whether Washington law in fact governs      of Flex-Plan's support requests within one business day" and "93.5%
in the instant diversity matter, the Court applies Washington contract   of Flex-Plan's support requests within five business days." (Dkt. No.
principles.                                                              18 at ¶¶ 21-22.) Flex-Plan fails to address these statistics.
                Case 5:21-cv-01727-EJD Document 37-2 Filed 03/25/21 Page 6 of 8
                                                                                                                      Page 6 of 8
                                             2013 U.S. Dist. LEXIS 201868, *19

Second, Flex-Plan asserts that Evolution1 breached its             constitute irreparable injury[,]" Colorado River Indian Tribes
obligations with regard to the "Application Availability"          v. Parker, 776 F.2d 846, 849 (1985), and "[m]ere financial
provision. As noted above, the agreement provides that             injury . . . will not constitute irreparable harm if adequate
Evolution1's HSA products will be "up"—i.e., available for         compensatory relief will be available in the course of
use and not down due to maintenance—"24 hours per day,             litigation." Goldie's Bookstore, Inc. v. Superior Court of the
365 days per year (366 days for leap years) at levels at or        State of Cal., 739 F.2d 466, 471 (9th Cir. 1984). Here, the
above 99.0% of the time as measured monthly, except during         Court is satisfied that Evolution1 is likely to suffer severe and
the Routine Window [for maintenance]." (Dkt. No. 18-1, Ex.         irreparable harm if injunctive relief is not granted.
D, at § 5.) As the Court understands Flex-Plan's complaint, it
alleges that anytime there is an error with Evolution1's           First, the Court notes that the parties expressly agreed that
product or services—of which Plaintiff believes there are          "the non-breaching Party shall be entitled to injunctive or
many—this provision is breached. But the Court cannot see          other equitable relief from any court of competent
the support for such a reading in the contract's language.         jurisdiction, without any further showing of irreparable
Indeed, the agreement contains an express disclaimer that          harm[.]" (Dkt. No. 18-1 at ¶ 17.) This provision makes sense
releases Evolution1 from liability for this exact type of          when viewed as part of the contract as a whole. The parties
alleged breach—i.e., those dealing with "errors" in the            included an express limitation of liability provision that
program that Flex-Plan is unhappy about. (Dkt. No. 18-1 at ¶       precludes a non-breaching [*22] party from recovering
9.2 ("Evolution1 specifically [*20] does not warrant that the      anything other than direct compensatory damages. (Id. at ¶
Application or Services will meet all of [Flex-Plan]'s             10.) In exchange for a limitation of liability, the parties agreed
requirements that the Application or Services will be              to be subject to injunctive relief preventing them from
uninterrupted or error-free . . . or that the Application will     committing a material breach. The Court thus begins from the
operate without error after testing.) And even if such a           parties' own understanding that this type of breach—
reading were accepted, Flex-Plan's claims would be                 unjustified termination, as alleged by Evolution1—is the type
unpersuasive for two reasons. First, Flex-Plan has not actually    of conduct that could cause irreparable harm under the
alleged that these errors resulted in the software application     contract.
being "down" for more than 1% of time per month. It merely
                                                                   In light of the contractual language, Evolution1 argues—and
asserts in a vague fashion that an error means the product is
                                                                   the Court agrees—that it will be irreparably harmed if Flex-
"down" and provides a long list of complaints about
                                                                   Plan is allowed to wrongfully terminate the agreement. The
Evolution1's products and service. Second, even assuming
                                                                   reason is that Evolution1 recovers a significant portion of its
that it correctly read the contract, Flex-Plan's remedy for a
                                                                   Flex-Plan-related revenue from third-party "interchange fees."
breach of the "Application Availability" provision would be a
                                                                   (Dkt. No. 17 at 19-21.) Interchange fees are recovered from
credit on the following month's subscription fee. (Id., Ex. D at
                                                                   merchants each time a plan participant swipes his or her
§ 6.)
                                                                   Benny Card. (Id.) The fees are thus collected from third-
Given Flex-Plan's allegations and the Court's reasonable           parties not subject to this contract (or any other contract with
reading of the contract, Evolution1 is likely to prevail in        Evolution1). (Id.) It follows that if Evolution1 is prevented
proving that it did not materially breach the agreement.           from collecting interchange fees that it otherwise would as a
Accordingly, Evolution1 is also likely to prevail in               result of its Flex-Plan relationship, it will be unable to obtain
demonstrating that Flex-Plan (1) breached the contract's           monetary damages for these [*23] lost revenues from Flex-
exclusivity provision by signing an agreement with another         Plan due to the contract's limitation of liability provision.
services [*21]    provider before the term of the                  Even though an injury is ordinarily insufficient if money
Evolution1/Flex-Plan exclusive agreement had concluded;            damages would make the party whole, Flex-Plan and
and (2) committed anticipatory breach by clearly indicating its    Evolution1 contractually removed that option in this matter.
intention to terminate the contract without providing notice       The Court accordingly agrees that Evolution1 is likely to
and an opportunity to cure the alleged breaches.                   suffer harm that, under the plain terms of the contract, cannot
                                                                   be remedied by an award of monetary damages.

C. Irreparable Harm
                                                                   D. Balance of the Equities and the Public Interest
To support the entry of a preliminary injunction or temporary
restraining order, irreparable harm must be "likely, not just      In considering the equities of a preliminary injunction, "courts
                                                                   must balance the competing claims of injury and must
possible." Alliance for the Wild Rockies v. Cottrell, 632 F.3d
                                                                   consider the effect on each party of the granting or
1127, 1131 (9th Cir. 2011). "[S]peculative injury does not
                Case 5:21-cv-01727-EJD Document 37-2 Filed 03/25/21 Page 7 of 8
                                                                                                                      Page 7 of 8
                                              2013 U.S. Dist. LEXIS 201868, *23

withholding of the requested relief," and should "pay
particular regard for the public consequences in employing          E. Bond Amount
the extraordinary remedy of injunction." Winter v. Natural
Resources Defense Council, Inc., 555 U.S. at 24 (internal           Rule 65(c) of the Federal Rules of Civil Procedure provides
quotation marks and citation omitted). Here, the Court              that a district court may grant a preliminary injunction "only
considers the "balance of the equities" and the "public             if the movant gives security in an amount that the court
interest" factors together. Upon review, the Court concludes        considers proper to pay the costs and damages sustained by
that both favor issuance of an injunction.                          any [*26] party found to have been wrongfully enjoined or
                                                                    restrained." The court retains continuing discretion as to the
As discussed above, Defendant stands to lose a substantial          amount of bond, if any, but should consider the realistic
portion of its Flex-Plan-related revenue if Flex-Plan               likelihood of harm to an enjoined party when considering the
terminates the contract early. If it ultimately prevails,           amount of the bond. Diaz v. Brewer, 656 F.3d 1008, 1015
Evolution1 [*24] will still be unable to recover such lost          (9th Cir. 2011). The "bond amount may be zero if there is no
revenue under the limitation of liability provision. On the         evidence the party will suffer damages from the injunction."
contrary, Plaintiff will merely have to continue with the status    Connecticut General Life Ins. Co. v. New Images of Beverly
quo if the injunction is granted—that is, Flex-Plan will have       Hills, 321 F.3d 878, 882 (9th Cir. 2003). The burden of
to continue using Evolution1 as its exclusive provider until        establishing the amount of bond necessary to secure against
this lawsuit is resolved, which it has been doing for quite         the wrongful issuance of an injunction rests with the party
some time without the detrimental result it now claims to           opposing the injunction. See e.g., Doctor's Assocs. v. Stuart,
face. On this point, the Court takes note that Flex-Plan            85 F.3d 975, 985 (2d Cir. 1996) (suggesting burden on
continued adding plan participants to Evolution1's HSA              defendant to support claim for bond).
solution in the latter portion of 2013 and has itself noted the
business advantages of waiting to go live with its new              Here, Flex-Plan requests that Evolution1 be required to post a
solution until April 2014. (See Dkt. No. 38 at 9.) Such facts       bond in the amount of $1,000,000. (Dkt. No. 22 at 23-24.)
undermine Flex-Plan's assertions of injury should it forced to      That amount would cover roughly $350,000 that Plaintiff
continue with the Evolution1 agreement while this litigation is     believes Evolution1 "strong-armed" out of Flex-Plan prior to
resolved. Finally, the Court notes that Flex-Plan has the           the lawsuit being filed; annual revenue of approximately
backing of its new service provider to cover any termination        $320,000 from 38 clients that are directly threatened by
fees arising out of the parties' dispute. The Court accordingly     Evolution1's "defective product"; and roughly $320,000 as the
discounts Flex-Plan's argument that as a smaller company, it        liquidated damages for Flex-Plan's own potential recovery.
faces a more severe threat of financial harm than Evolution1.       (Dkt. No. 22.) Evolution1 has not expressly opposed
                                                                    Plaintiff's requested amount.
Issuance of an injunction would also serve the public interest.
First, [*25] the Court wishes to avoid the unnecessary              The Court declines to require a $1,000,000 bond at this
"swapping" of services that will occur if Flex-Plan terminates      time. [*27] Flex-Plan requests a bond amount that reflects its
the contract but is ultimately required to return to using          entire potential recovery and more. But Plaintiff's request
Evolution1's services. If Evolution1 prevails on the merits,        does not explain how it stands to lose $1,000,000 if it is
numerous individuals would have had their Benny Cards               wrongfully enjoined—i.e., if the Court ultimately determines
replaced by the new provider's cards, only to have them             that it is entitled to terminate the contract. The bond amount
switched back to Evolution1's product once the litigation is        should include only the losses Flex-Plan could suffer from
concluded. Such a result can be easily avoided by holding           being wrongfully forced to abide by the Evolution1 contract
Flex-Plan to its contract with Evolution1 for the pendency of       for the remainder of the litigation rather than terminating the
this dispute. If Flex-Plan prevails, it can then arrange for the    agreement as of December 31, 2013. See, e.g., Kelly v. Public
orderly transition of services for its customers. The Court also    Utility Dist. No. 2, No. C11-0023, 2012 U.S. Dist. LEXIS
finds that the public has an interest in holding parties to their   43889, 2012 WL 1068079, at *5 (E.D. Wash. March 29,
contractual obligations. Certified Restoration Dry Cleaning         2012) ("the court must consider the potential damages arising
Network, LLC v. Tenke Corp., 511 F.3d 535, 551 (6th Cir.            from the operation of the injunction itself, not from damages
2007). That interest would be served by enforcing the parties'      occasioned independently of the injunction."). Accordingly,
agreement—and thus, the status quo—at least until a trial on        the Court concludes that Plaintiff has not carried its burden to
the merits can be held.                                             demonstrate the appropriate bond amount.

In sum, both the "balance of the equities" and "public interest"    Within seven (7) days of this order, the parties are directed to
factors favor issuance of a preliminary injunction.                 confer as to the appropriate bond amount and submit a
                Case 5:21-cv-01727-EJD Document 37-2 Filed 03/25/21 Page 8 of 8
                                                                                  Page 8 of 8
                                              2013 U.S. Dist. LEXIS 201868, *27

stipulation regarding the amount that Evolution1 will be
required to post while this lawsuit proceeds. If the parties
cannot agree on an amount, Plaintiff may file a motion not to
exceed three (3) pages establishing the bond amount it
believes to be reasonably necessary. Defendant's [*28]
response shall be limited to the same page length and be filed
within three (3) days of Plaintiff's motion.


III. CONCLUSION

For the foregoing reasons, Defendant's motion for a
preliminary injunction (Dkt. No. 17) is GRANTED. Plaintiff
shall continue to abide by the terms of the Evolution1/Flex-
Plan agreement until December 31, 2014, or until its
entitlement to terminate the contract is resolved in its favor in
the course of this litigation, whichever is sooner.

DATED this 31st day of December 2013.

/s/ John C. Coughenour

John C. Coughenour

UNITED STATES DISTRICT JUDGE


  End of Document
